Name: 86/599/EEC: Commission Decision of 27 November 1986 approving six programmes drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural policy;  Europe;  agricultural structures and production
 Date Published: 1986-12-09

 Avis juridique important|31986D059986/599/EEC: Commission Decision of 27 November 1986 approving six programmes drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic) Official Journal L 347 , 09/12/1986 P. 0010 - 0011*****COMMISSION DECISION of 27 November 1986 approving six programmes drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic) (86/599/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), and in particular Article 4 (2) thereof, Whereas, on 30 April 1986, the Portuguese Government transmitted a specific programme concerning traditional irrigation schemes in central and northern Portugal, in accordance with Article 17 of Regulation (EEC) No 3828/85, and aimed at reducing water losses and improving forage production; Whereas, on 1 July 1986, the Portuguese Government transmitted a specific programme concerning the provision of electricity to farms, in accordance with Article 19 of Regulation (EEC) No 3828/85, and aimed at improving the farms' power supply; Whereas, on 1 July 1986, the Portuguese Government transmitted a specific programme concerning rural roads in mainland Portugal and in the autonomous region of the Azores, in accordance with Article 19 of Regulation (EEC) No 3828/85, and aimed at improving the access to farms and the links between agricultural villages; Whereas, on 1 July 1986, the Portuguese Government transmitted a specific programme concerning drainage and soil conservation in the Alentejo region, in accordance with Articles 5, 6, 7, 8, 18 and 20 of Regulation (EEC) No 3828/85, aimed at improving soil productivity and developing alternative crops appropriate to the said region; Whereas, on 1 July 1986, the Portuguese Government transmitted a specific programme concerning olive growing within the meaning of Articles 2, 8 and 11 of Regulation (EEC) No 3828/85, aimed at establishing an inventory of olive groves, the restructuring and reconversion of olive groves, as well as the creation of experimental centres and the setting-up of demonstration farms; whereas the said programme includes measures which the Commission regards as suitable for ensuring that the total production of oil will not exceed the quantities likely to be produced or areas planted with olive trees actually in production at 1 January 1984; Whereas, on 1 July 1986, the Portuguese Government transmitted a specific programme concerning forestry measures within the meaning of Article 22 of Regulation (EEC) No 3828/85, aimed at the replanting and improvement of degraded woodlands, the construction of forest roads and the construction of small dams allowing for effective fire protection; Whereas the said programmes contain all the particulars, provisions and measures listed in Article 3 of Regulation (EEC) No 3828/85 which ensure that the objectives of the said Regulation may be achieved; Whereas the Portuguese Government has provided the Commission with the additional information it requires in order to determine maximum limits in respect of the costs or unit levels of expenditure to be taken into consideration for the purpose of granting aid from the Fund in accordance with Article 4 of Regulation (EEC) No 3828/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programmes forwarded by the Portuguese Government on 30 April and 1 July 1986, pursuant to Article 4 of Regulation (EEC) No 3828/85 are hereby approved. Article 2 The aid granted by the Portuguese Government as part of the implementation of the programmes shall be eligible with effect from 15 September 1986. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 27 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 372, 31. 12. 1985, p. 5.